UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. FOODFEST INTERNATIONAL 2000 INC. (Exact name of registrant as specified in charter) Delaware 333-142658 74-3191757 (State or other jurisdiction of incorporation or organization) (Commission File Number.) (I.R.S. Employer Identification No.) CONCORD, ONTARIO, CANADA, L4K 5R2 (Address of principal executive offices) (905) 709-4775 (Registrant’s telephone number, including area code) (Former name, former Address and former fiscal year,ifchanged since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”,“ accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer o(Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock: As of16 May 2011, there were 52,350,809 shares, $.001 par value, of common stock outstanding. FOODFEST INTERNATIONAL 2000 INC. AND SUBSIDIARY Quarterly Report on Form 10-Q for the Quarterly Period Ended March 31, 2011 Table of Contents Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of March 31, 2011 (unaudited) and June 30, 2010 (audited) 2 -3 Condensed Consolidated Statements of Operations for theThree Months Ended 31 March 2011 and 2010 (unaudited): 4 Condensed Consolidated Statements of Operations for theNine Months Ended 31 March, 2011 and 2010 (unaudited): 5 Condensed Consolidated Statements of Cash Flows for theNine Months Ended 31 March 2011 and 2010 (unaudited): 6 Notes to Unaudited Condensed Consolidated Financial Statements: 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4Controls and Procedures 23 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults upon Senior Securities 24 Item 4. (Removed and Reserved) 24 Item 5. Other Information 24 Item 6. Exhibits 24 Signatures 25 i FOODFEST INTERNATIONAL 2000 INC. AND SUBSIDIARY CONSOLIDATED FINANCIAL STATEMENTS Unaudited 31 March 2011 1 FOODFEST INTERNATIONAL 2000 INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS AS OF 31 MARCH 2 (Expressed in United States Dollars) 31 March (Unaudited) 30 June (Audited) ASSETS Current Assets Accounts receivable, less allowance of $166,078 (30 June 2010 - $151,601) $ $ Inventory Prepaid and sundry assets Taxes recoverable - Advances to related party - Total Current Assets Long Term Assets Property and equipment, net Deferred income taxes Total Long Term Assets Total Assets $ $ The accompanying notes are an integral part to these consolidated financial statements. 2 FOODFEST INTERNATIONAL 2000 INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (continued) AS OF 31 MARCH 2 (Expressed in United States Dollars) 31 March (Unaudited) 30 June (Audited) LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Bank indebtedness $ $ Accounts payable and accrued liabilities Income taxes payable - Loans payable Long term debt - current portion Obligations under capital lease - current portion Total Current Liabilities Long Term Liabilities Long term debt Obligations under capital lease Advances from stockholders Advances from related parties Total Long Term Liabilities Commitments Stockholders' Deficit Preferred stock - no par value, non-cumulative, non-voting, redeemable at amount paid thereon, unlimited shares authorized, none issued and outstanding (30 June 2010 - none issued and outstanding) - - Common stock - no par value, unlimited shares authorized, 52,350,809 issued and outstanding (30 June 2010 - 3,950,809 issued and outstanding) Additional paid-in capital Accumulated other comprehensive loss ) ) Deferred stock-based Compensation - ) Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part to these consolidated financial statements. 3 FOODFEST INTERNATIONAL 2000 INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF OPERATIONS Unaudited FOR THE THREE MONTHS ENDED 31 MARCH (Expressed in United States Dollars) SALES $ $ COST OF GOODS SOLD GROSS PROFIT MANAGEMENT FEES - EXPENSES Salaries and wages Selling and delivery General and administrative Financial Depreciation TOTAL EXPENSES (LOSS) EARNINGS BEFORE TAXES ) Current income taxes Deferred income taxes ) NET (LOSS) EARNINGS $ ) $ OTHER COMPREHENSIVE INCOME (LOSS) Foreign currency translation ) ) Unrealized gain on foreign exchange COMPREHENSIVE INCOME (LOSS) ) (LOSS) EARNINGS PER WEIGHTED NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED $ $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED The accompanying notes are an integral part to these consolidated financial statements. 4 FOODFEST INTERNATIONAL 2000 INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF OPERATIONS Unaudited FOR THE NINE MONTHS ENDED 31 MARCH (Expressed in United States Dollars) SALES $ $ COST OF GOODS SOLD GROSS PROFIT MANAGEMENT FEES - EXPENSES Salaries and wages General and administrative Selling and delivery Financial Depreciation TOTAL EXPENSES EARNINGS BEFORE TAXES Current income tax expense Deferred income tax expense NET (LOSS) EARNINGS $ ) $ OTHER COMPREHENSIVE (LOSS) INCOME Foreign currency translation ) ) Unrealized (loss) gain on foreign exchange ) COMPREHENSIVE (LOSS) INCOME ) (LOSS) EARNINGS PER WEIGHTED NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED $ $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED The accompanying notes are an integral part to these consolidated financial statements. 5 FOODFEST INTERNATIONAL 2000 INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited FOR THE NINE MONTHS ENDED 31 MARCH (Expressed in United States Dollars) CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) earnings $ ) $ Items not requiring an outlay of cash: Depreciation Accrued interest - Deferred stock based compensation - Changes in non-cash working capital: Accounts receivable ) ) Inventory ) ) Prepaid and sundry assets ) - Accounts payable and accrued liabilities Income taxes and deferred taxes CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from bank indebtedness ) ) Repayment of loan payable ) ) Proceeds from (repayment of) long-term debt ) Advances (to) from related party ) Obligations under capital lease ) CASH (USED IN) PROVIDED BY FINANCING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property and equipment ) ) CASH USED IN INVESTING ACTIVITIES ) ) EFFECT OF EXCHANGE RATE CHANGES ON CASH ) NET CHANGE IN CASH - - CASH, BEGINNING OF PERIOD - - CASH, END OF PERIOD $
